FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA AUXILIO RODRIGUEZ-                         No. 08-75228
LANDA, a.k.a. Veronica Avina-Martinez,
                                                 Agency No. A070-171-043
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Maria Auxilio Rodriguez-Landa, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Garcia v. INS.

222 F.3d 1208, 1209 (9th Cir. 2000) (per curiam), and we deny the petition for

review.

      The agency did not abuse its discretion in denying Rodriguez-Landa’s

motion to reopen because Rodriguez-Landa’s former counsel received proper

notice of the deportation hearing held on April 14, 1994. See id. (notice to an

attorney of record constitutes notice to petitioner); cf. Flores-Chavez v. Ashcroft,

362 F.3d 1150, 1153 (9th Cir. 2004).

      Rodriguez-Landa’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-75228